Citation Nr: 0117063	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  96-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for patellofemoral syndrome of 
the left knee from April 5, 1995?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1986 to April 
1995.  This matter was initially before the Board of 
Veterans' Appeals (Board) on appeal from a November 1995 
rating action of the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case in May 2000 for further 
development. 


REMAND

In the November 1995 rating action on appeal, the RO granted 
service connection for left knee retropatellar syndrome and 
assigned a noncompensable evaluation.  In July 1996, the RO 
increased the evaluation of the veteran's left knee condition 
on the basis of October 1995 outpatient treatment record 
which indicated that the veteran was found to have some 
laxity of the medial collateral ligament in her left knee.  
Both the November 1995 and July 1996 rating actions cited 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  

In February 1999, the RO issued a supplemental statement of 
the case (SSOC) in which it purported to continue the 10 
percent evaluation established in July 1996 under Diagnostic 
Code 5257 for instability of the left knee, but to 
recharacterize the left knee disability as degenerative joint 
disease under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

When the Board initially reviewed the veteran's appeal in May 
2000, it denied a claim for a rating in excess of 10 percent 
for degenerative joint disease of the left knee.  In 
addition, the Board specifically addressed the 
appropriateness of the purported recharacterization of the 
left knee disability.  To that end, the Board noted that the 
RO's granting of a 10 percent rating under Diagnostic Code 
5003 constituted an acknowledgment that the veteran was 
entitled to separate evaluations for her left knee condition 
on account of degenerative joint disease and instability, 
respectively, and the assignment of a separate rating was in 
keeping with the law.  See VAOPGCPREC 23-97; 62 Fed.Reg, 
63604 (1997).  The Board further noted, however, that the 
assignment of the separate evaluation for degenerative joint 
disease did not permit the RO to divest the veteran of the 10 
percent rating which had been awarded under Diagnostic Code 
5257.  

The Board directed the RO's attention to 38 C.F.R. § 3.105(e) 
for the procedures that must be followed when the agency of 
original jurisdiction proposes to reduce the evaluation a 
service-connected disability, and where such lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made.  The Board pointed out that 
the RO must follow the procedures outlined in 38 C.F.R. 
§ 3.105(e) before any reduction for ligament laxity could be 
effectuated.  On remand, the RO was instructed to document 
its consideration of the requirements noted in 38 C.F.R. 
§ 3.105(e) and determine whether the reduction of the rating 
for ligament laxity was appropriate.  If the RO determined 
that the reduction was inappropriate, the prior separate 
rating was to be reestablished.  The RO was to document all 
actions taken and consider whether a staged rating was 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In response to the remand, the RO issued an SSOC in 
February 2001 which detailed the rationale for the awarding 
of service connection and the assignment of diagnostic 
codes.  The RO did not follow the procedures noted in 
38 C.F.R. § 3.105 and made no determination regarding the 
appropriateness of the rating reduction.  In fact, the RO 
did not even cite those procedures in the SSOC.  

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Given that the RO 
did not even attempt to address its compliance with the 
procedures noted in 38 C.F.R. § 3.105 or determine the 
appropriateness of the reduction of the rating for ligament 
laxity, the Board finds that the case is not ready for 
appellate review and must be remanded again.

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) significantly adds to and 
amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  On remand, the RO must 
ensure that all notification and development action 
required by the VCAA have been conducted and completed in 
full.  

Thus, the case is remanded to the RO for the following 
action:

The RO must follow the procedures 
outlined in 38 C.F.R. § 3.105(e) before 
any reduction for ligament laxity may be 
effectuated.  If the reduction was 
inappropriate, the prior separate rating 
must be reestablished.  The RO must 
document each action taken under this 
regulation and place that documentation 
in the claims folder.  In reviewing the 
veteran's claim under this regulation, 
the RO should consider the 
appropriateness of staged ratings, in 
accordance with the holding of Fenderson.  
The RO must also ensure that all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case which includes all pertinent laws 
and regulations and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




